705 S.E.2d 754 (2011)
STATE
v.
Christopher Lee Allen VAUGHAN.
No. 464P10-1.
Supreme Court of North Carolina.
February 3, 2011.
Angenette R. Stephenson, Assistant Attorney General, for State of North Carolina.
Robert N. Weckworth, Jr., Greensboro, for Vaughan, Christopher Lee Allen.
Philip E. Berger, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 26th of October 2010 by Defendant in the Alternative for Petition for Writ of Certiorari to Review the Decision of N.C. Court of Appeals:
"Motion Dismissed as Moot by order of the Court in conference, this the 3rd of February 2011."